




EMPLOYMENT SEPARATION AND RELEASE AGREEMENT


This Employment Separation and Release Agreement (the “Agreement”) is made and
entered into by and between ENTERPRISE BANK & TRUST, a Missouri banking
corporation (the “Company”), the principal business address of which is 150
North Meramec Avenue, St. Louis, MO 63105, and Richard C. Leuck (“Executive”).


WHEREAS, Executive is currently employed by the Company as President, Consumer
Banking and Branch Distribution;


WHEREAS, the Company has determined to eliminate the Executives position
resulting in an involuntary termination of Executive without cause; and


WHEREAS, the Company and Executive desire to sever the employment relationship
between them in a manner mutually beneficial to both parties;


NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and promises set forth herein, the adequacy of which is acknowledged
by each of the parties, it is hereby agreed as follows.


Effective Date


This Agreement, being delivered to Executive on September 29, 2014, must be
executed by Executive and returned to the Company on or before October 20, 2014,
in order to become effective. After such delivery to the Company, the Agreement
shall become effective upon the eighth day following the date on which it is
executed by Executive, without Executive having exercised his revocation right
described on page 5 below (the “Effective Date”). The Effective Date shall be
not later than October 28, 2014.


Termination of Employment


The Company and Executive agree that nothing contained in this Agreement is an
admission by any party hereto of any wrongdoing, either in violation of an
applicable law or otherwise, and that nothing in this Agreement is to be
construed as such by any person. Employee’s employment with the Company shall
terminate September 30, 2014 (the "Termination Date"). On the Company's next
regular payday following the Termination Date, Executive shall be paid his
accrued, unused Paid Time Off and Sick Pay.


Severance Pay


Executive's agreement to the obligations set forth in this Agreement is a
required condition to certain of the Company's obligations set forth in this
Agreement. In consideration of the Executive's agreement to the obligations set
forth herein, the Company shall pay to Executive the following (collectively the
“Severance Payments”).


(a)       Executive will be paid twenty-four (24) months of severance pay at
Executive's base salary as in effect as of the end of the most recent quarter
prior to termination, plus an amount each year equal to the average of his bonus
compensation for the two years preceding termination.  The total amount to be
paid to Executive pursuant to the immediately preceding sentence is
$656,396.00.  Such amount shall be paid in accordance with the Company's
standard payroll procedures over a period ending on September 30, 2016 (the
"Severance Period") and in accordance with relevant provisions of the Enterprise
Banking Key Executive Employment Agreement executed by Executive on October 16,
2002,




--------------------------------------------------------------------------------




and amended by the parties on December 31, 2008 (including without limitation
Section 22 thereof), as follows:  (i) $164,099.04, which equals the total
payments that are required to be delayed as a result of the application of Code
§409A (the “409A-Delayed Payments”) shall be paid to Executive on the Company’s
first regular payroll date that occurs after March 31, 2015, (ii) an installment
payment of $13,674.92 shall be paid to Executive on each regular semimonthly
payroll date during the period beginning April 1, 2015and ending September 15,
2016 (for a total of thirty-five (35) semimonthly installments of such amount),
and (iii) a final payment of $13,674.76 shall be made to Executive on September
30, 2016.  In addition to and at the same time as the payment described in
clause (i) of the immediately preceding sentence, Company shall pay to Executive
an amount (the “Interest Payment”) equal to the accrued interest on the
409A-Delayed Payments.  Such interest shall be calculated using the prime rate
of interest as of the Termination Date as published in The Wall Street
Journal (the “Prime Rate”).  The Prime Rate shall be divided by 365 to determine
the daily rate of interest (the “Daily Rate”) that will be applied to calculate
the interest due on each 409A-Delayed Payment.  The interest due on each
409A-Delayed Payment shall be calculated by multiplying the Daily Rate by the
number of days in the period beginning on the day after the payment would have
been made but for Code §409A-mandated delay and ending on the day the
409A-Delayed Payment is actually paid to Executive as described in clause (i)
above.  The total Interest Payment shall be the sum of the amounts calculated
pursuant to the immediately preceding sentence.    
(b)      All restricted stock units issued to Executive under the Restricted
Stock Unit Agreements executed by Executive on May 3, 2012 and May 8, 2013 (the
“RSU Agreements”) that, as of the Termination Date, have not vested and have not
yet been converted to shares of Enterprise Financial Services Corp stock shall,
as of the Termination Date, become immediately 100% vested and shall be
converted to shares of Enterprise Financial Services Corp stock and delivered to
Executive in accordance with the terms and conditions of the RSU Agreements and
the Enterprise Financial Services Corp 2002 Stock Incentive Plan.
(c)    Should Executive elect to continue coverage under the Company's health
insurance plan, the Company will pay the employer portion of the premium for a
period of three (3) months from the Termination Date.


(d)    The Company will pay for four (4) weeks of outplacement services during
the Severance Period. Details of the outplacement provider and instructions for
enrolling will be provided to Executive upon the execution of the Settlement and
General Release agreement.


Executive agrees that Executive is not otherwise entitled to the Severance
Payments and that the payment which constitutes adequate consideration for the
obligations undertaken by him pursuant to this Agreement. Except as specifically
stated herein, Executive shall not accrue any benefits after the Effective Date,
and no other amounts (other than any vested benefits accrued by Executive under
any qualified retirement plan maintained by the Company), are due Executive by
the Company. Any amounts due and owing the Company from Executive pursuant to
the secured interest only note between the parties may be offset from the
Severance Payments if not paid when due under such note.


General Release


Executive, in consideration of the Severance Payments, and with the intent of
binding Executive, Executive’s heirs, personal representatives, administrators,
successors, and assigns, hereby releases, acquits and forever discharges the
Company and all its present, former, and future officers, directors, Executives,
agents, attorneys, divisions, subsidiaries, predecessors, successors, related
companies, shareholders, partners, and members of all of them, personal
representatives, and assigns, from and against any and all claims, charges,
demands, rights of action, liabilities (including attorneys’ fees and costs
actually incurred),




--------------------------------------------------------------------------------




judgments, jury verdicts, or lawsuits arising on or before the Effective Date,
including but not limited to: (l) any and all claims relating to alleged
discrimination or otherwise relating to terms and conditions of Executive’s
employment, including but not limited to, any and all actions arising under
Title VII, the Age Discrimination in Employment Act, the Missouri Human Rights
Act, 42 U.S.C. §1981, COBRA, The Older Workers’ Benefit Protection Act (OWBPA),
Employment Retirement Income Security Act (ERISA), Family Medical Leave Act
(FMLA), Fair Labor Standard Act (FLSA), Missouri Workers’ Compensation Act, the
Americans with Disabilities Act, the Genetic Information Non-Discrimination Act
(GINA), and any and all other local State or Federal laws or regulations; (2)
any and all actions for breach of contract, violation of public policy,
promissory estoppel, fraud, negligence, wrongful or retaliatory discharge,
defamation, intentional infliction of emotional distress, and/or other personal
or business injury; (3) any and all rights to or claims for compensation
(including, but not limited to, salary, severance pay, paid time off pay,
bonuses, incentives, pension, insurance, or any other employment or fringe
benefits or compensation of any kind whatsoever) except as provided for in this
Agreement, rights to or claims for liquidated damages, rights to or claims for
reinstatement, rights to or claims for contract, compensatory, exemplary or
punitive damages, rights to or claims for injunctive relief, rights to or claims
for front pay, rights to or claims for expenses, costs, or attorneys’ fees; (4)
any and all claims under any and all employment agreements or offer letters
Executive has had with or received from the Company; and (5) any and all claims
for losses or damages of whatsoever kind or nature which Executive now has or
has ever had, both known or unknown, or which Executive’s heirs, personal
representatives, administrators, successors, and assigns hereinafter can, shall,
or may have, both known or unknown, against the Company and/or all its present,
former and future officers, directors, Executives, agents, attorneys, divisions,
subsidiaries, predecessors, successors, related companies, administrators,
personal representatives, and assigns. Executive hereby expressly waives the
benefit of any statute or rule of law, which, if applied to this Agreement,
would otherwise exclude from its binding effect any claims not now known by
Executive to exist. Executive further acknowledges, understands and agrees that
any claims Executive may have against the Company are hereby released and waived
for all purposes and all times.


Executive further explicitly waives all required notices under any state or
federal WARN act, all rights to future employment with the Company, and agrees
not to apply for employment with the Company. This release expressly extends to
all claims based on the present and future effects of past acts of the Company.


Executive further agrees that neither he nor any person, organization or any
other entity acting on his behalf has filed or will file, claim or sue, or cause
or permit to be filed, any other complaints, claim or grievance against the
Company at any time hereafter involving any matter occurring in the past up to
the date of this Agreement, and agrees that the Company’s obligation to make the
payments and benefits referred to herein shall terminate immediately, and
Executive shall (i) repay to the Company any money paid pursuant to this
Agreement; (ii) pay all costs incurred by the Company, including reasonable
attorneys’ fees, in defending against such a claim; and (iii) pay all other
damages awarded by a court of competent jurisdiction.


This Agreement shall not limit, in any way, Executive’s right to file a charge
or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission.  Executive agrees that Executive has waived
Executive’s right to monetary or other recovery from any claim pursued with the
Equal Employment Opportunity Commission or any other federal, state or local
administrative agency on Executive’s behalf arising out of or related to
Executive’s employment with and/or separation from employment with the Company.


Nothing in this Agreement shall be construed to mean that Executive is waiving
or releasing claims to enforce this Agreement, claims for workers’ compensation
benefits, claims for unemployment benefits, claims for any vested benefits owed
to Executive, claims for any vested rights Executive may have under any
retirement plan of the Company, claims for rights under COBRA or claims arising
after the date Executive




--------------------------------------------------------------------------------




executes this Agreement.


Executive understands and agrees that the General Release above applies to and
includes all known, suspected, unknown or unsuspected claims, consequences or
results.


Executive represents and warrants that, to the best of Executive’s knowledge and
except as specifically described in this Agreement, Executive possesses no
federal or state leave claims, Fair Labor Standards Act (“FLSA”) claims, or
workers’ compensation claims against the Released Parties. Executive further
represents and warrants that Executive has received any and all compensation
pursuant to state and federal wage and hour laws and any and all leave pursuant
to the FMLA or any other federal or state law to which Executive may have been
entitled as an Executive of the Company, and that Executive is not currently
aware of any facts or circumstances constituting a violation of any federal or
state leave laws, the FLSA, or of any workers’ compensation statute.


Age Claim Waiver


Executive understands that there is included within the release given by
Executive in the immediately preceding section a release and waiver of all
rights and claims Executive may have under the Age Discrimination in Employment
Act, 29 U.S.C. §621 et seq. (the “ADEA”). In order to comply with the Act, the
Company hereby advises Executive as follows:


(a)    Executive has the right, and is encouraged to, consult with an attorney
prior to executing this Agreement.


(b)    The waiver and release of rights and claims under the ADEA pertains only
to rights and claims arising on or before the Effective Date of this Agreement,
but not to rights and claims under the ADEA that arise after the Effective Date
of this Agreement.


(c)    Executive shall have a period of twenty-one (21) days after the date on
which this Agreement is delivered to Executive to consider whether or not to
execute it. Executive acknowledges receipt of this Agreement on September 29,
2014.


(d)    Notwithstanding any other provisions hereof, this Agreement shall not
become effective until 7 days have passed following the date on which it is
executed by Executive. During said 7-day period, Executive may revoke this
Agreement by notice in writing to the Company, in which case this Agreement
shall be null and void and unenforceable by either party and Executive shall not
be entitled to receive the Severance Payments from the Company. Notice pursuant
to this section shall be directed to Lorie White, 1281 N. Warson Road, St.
Louis, MO 63132.


(e)    If Executive revokes acceptance of this Agreement, the Company shall have
no obligation to pay any part of the Severance Payments described in this
Agreement.


(f)    Executive confirms that this Agreement is written in a manner calculated
to be understood, and that Executive understands the intended effect of each and
every provision of this Agreement.


(g)    Executive has had a reasonable amount of time to consider the terms of
this Agreement.


(h)    Executive has decided to accept this Agreement knowingly, voluntarily and
without duress or coercion of any kind.






--------------------------------------------------------------------------------




Other Agreements


Executive hereby acknowledges and re-affirms his agreement to Executive's
obligations in Section 5 - 9 of the Enterprise Banking Key Executive Employment
Agreement executed by Executive on October 16, 2002, and amended by the parties
on December 31, 2008 regarding return of company property (Section 5),
non-disclosure of confidential information (Section 6), non-competition in the
markets of Company's present, former or prospective customers (St. Louis, Kansas
City and Phoenix) (Section 8) and non-disparagement (Section 9). These duties
are limited only in this agreement by a definition of non-competition as:
Executive will not engage in commercial banking and/or wealth management,
defined as a business that has as one of its focus areas, working with private
business owners and their family and employees serving these clients through
commercial and consumer banking products and services as well as wealth
management offerings with a physical location now or within the next two (2)
years in the St. Louis Metropolitan area (defined as St. Louis City, St. Louis
County or St. Charles County) and/or the Kansas City Metropolitan area (defined
as Jackson County, Missouri or Johnson County, Kansas) and/or the Phoenix
Metropolitan area (defined as Maricopa County, Arizona).
 
The provisions of this Agreement shall be in addition to and not supersede or
override the terms and conditions of the Restricted Stock Unit Agreements
executed by Executive on May 3, 2012 and May 8, 2013 and the Enterprise Banking
Key Executive Employment Agreement executed by Executive on October 16, 2002,
and amended by the parties on December 31, 2008.


Confidentiality


As a material inducement to entering into this Agreement, both parties represent
and agree that they will keep the terms, amount and fact of this Agreement
completely confidential, and will not disclose to any third party the terms and
conditions of this Agreement except as may be necessary to establish or assert
rights hereunder or as may be required by law or applicable regulation;
provided, however, that any party may, on a confidential basis, disclose this
Agreement to that party’s spouse, accountants, attorneys, and financial
advisors.


General Provisions


Entire Agreement, Amendments. Other than the Key Executive Agreement and The
Stock Unit Agreements, the provisions hereof constitute the entire and only
Agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, commitments, representations, understandings, or
negotiations, oral or written, and all other communications relating to the
subject matter hereof. No amendment or modification of any provision of this
Agreement will be effective unless set forth in a document that purports to
amend this Agreement and is executed by all parties hereto.


Acknowledgment. Executive acknowledges that Executive has read this entire
Agreement and fully understands its terms and conditions; that Executive was
advised to obtain legal counsel and/or representation to review this Agreement
and that Executive has done so; that Executive may revoke this Agreement by
written notice to Employer within seven (7) days after his last signature
hereon; that no other representations have been made to Executive other than
those contained herein; and that Executive enters into this Agreement of
Executive’s own free will and choice with no undue influence, fraud, pressure,
duress, or coercion by Employer.


Binding Effect; Third Party Beneficiaries. This Agreement shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
heirs, legal representatives, successors, and assigns.




--------------------------------------------------------------------------------




Except as expressly set forth herein, this Agreement is not intended to confer
any rights or remedies upon any other person or entity.


Assignment. Neither party shall sell, transfer, assign, nor subcontract any
right or obligation hereunder except as expressly provided herein without the
prior written consent of each other party. Any act in derogation of the
foregoing shall be null and void.


Governing Law. The validity, construction, and performance of this Agreement
shall be governed by and in accordance with the internal laws of the State of
Missouri.


Waivers. No waiver by any party hereto of any condition or provision of this
Agreement to be performed by another party shall be valid unless in writing, and
no such valid waiver shall be deemed a waiver of any similar or dissimilar
provisions or conditions contained in this Agreement at the same or at any prior
or subsequent time.


Notice. All notices provided for in this Agreement shall be in writing and shall
be given either (i) by actual delivery of the notice to the party entitled
thereto or (ii) by depositing the same with the United States Postal Service,
certified mail, return receipt requested, postage prepaid, to the address of the
party entitled thereto. The notice shall be deemed to have been received in case
(i) on the date of its actual receipt by the party entitled thereto and, in case
(ii), two days after the date of its deposit with the United States Postal
Service.


Severability. The terms and conditions of this Agreement are severable, and if
any provision hereof is found to be in violation or contravention of law, such
provision shall, to the extent so found, be deemed not to be a part of this
Agreement, and the remainder of this Agreement shall remain in full force and
effect.


Specific Performance. Executive agrees that the Company shall be entitled to
obtain specific performance and may sue in any court of competent jurisdiction
to enjoin any breach, threatened or actual, of the covenants and promises
contained in that Section of this Agreement and shall be entitled; and that, in
connection with any such litigation, the Company may also sue to obtain damages
for default under or breach of the provision of any of said Section.


Costs and Expenses. If either party shall commence a proceeding against the
other to enforce and/or recover damages for breach of this Agreement, the
prevailing party in such proceeding shall be entitled to recover from the other
party all reasonable costs, attorneys’ fees and expenses of enforcement and
collection of any and all remedies and damages, or all reasonable costs,
attorneys’ fees and expenses of defense, as the case may be.


Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.




[The remainder of this page is blank. The next page is the signature page.]




--------------------------------------------------------------------------------




COMPANY:                


ENTERPRISE BANK & TRUST


By: /s/ Lorie White                             


Name: Lorie White                             


Title: SVP, Human Resources                          


Date: September 29, 2014




EXECUTIVE:


                            
Signature: /s/ Richard C. Leuck


Date: September 29, 2014




